AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON JULY 22, 2013 REGISTRATION NO. 333-174223 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST EFFECTIVE AMENDMENT NO.4 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Red Metal Resources Ltd. (Exact name of registrant as specified in its charter) Nevada 20-2138504 (State or jurisdiction of (Primary Standard Industrial (I.R.S. Employer incorporation or organization) Classification Code Number) Identification No.) 195 Park Avenue Thunder Bay Ontario, Canada P7B 1B9 (Address and telephone number of principal executive offices) Caitlin Jeffs Chief Executive Officer 195 Park Avenue Thunder Bay Ontario, Canada P7B 1B9 (807) 345-7384 (Name, address and telephone number of agent for service) Copies to: Mary Ann Sapone, Esq. Richardson & Patel, LLP 1100 Glendon Avenue, 8th Floor Los Angeles, California 90024 (707) 937-2059 (310) 208-1154 (fax) Approximate date of commencement of proposed sale to the public:
